Case 2:18-cr-00219-SPC-NPM Document 97 Filed 07/29/20 Page 1 of 2 PageID 319




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                              CASE NO.: 2:18-cr-219-FtM-38NPM

JO’SHWAN DANQUELL HAMILTON


                                                 ORDER 1

        Before the Court is Defendant Jo’Shwan Danquell Hamilton’s pro se letter filed

July 22, 2020. (Doc. 96). As best the Court can tell, Defendant moves the Court to correct

the Bureau of Prison’s calculated release date for him because he should have received

more credit for his time in federal custody. Because Defendant has not signed the

construed motion, however, the Court must strike it. See Fed. R. Crim. P. 49(b)(4) (“Every

written motion and other paper must be signed . . . by a person filing a paper if the person

is not represented by an attorney. The paper must state the signer’s address, e-mail

address, and telephone number.”); M.D. Fla. R. 1.05(d) (“All pleadings, motions, briefs,

applications and other papers tendered by counsel for filing shall be signed personally by

counsel as required by Rule 11, Fed.R.Civ.P.”). Although Defendant is proceeding pro

se, he must still follow the Federal Rules of Criminal Procedure and Local Rules when

filing motions with this Court. 2

        Accordingly, it is



1
  Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide. The Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.

2
 The Court encourages Defendant to review its website for information on proceeding pro se (or without
an attorney): https://www.flmd.uscourts.gov/litigants-without-lawyers.
Case 2:18-cr-00219-SPC-NPM Document 97 Filed 07/29/20 Page 2 of 2 PageID 320




      ORDERED:

      Defendant Jo’Shwan Danquell Hamilton’s construed letter motion (Doc. 96) is

STRICKEN.

      DONE AND ORDERED in Fort Myers, Florida on this 29th day of July 2020.




Copies:
Counsel of Record




                                       2
